DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The present Office Action is responsive to the Remarks and Amendments as filed on 1-12-2021. As directed, claims 1 and 10-14 have been amended, no claims have been cancelled, and claim 15 has been newly added. Thus, claims 1-15 are currently pending in the application.

Response to Amendment
Claims 11 and 12 have been amended to address minor informalities in the claims. The previously held claim objections are hereby withdrawn.

Response to Arguments
Applicant argues (at pages 6-7 of the response as filed) that the previous rejections of record relying on Kwok (US 2007/0246043) fail to address the amended limitations of independent claims 1 and 11. Applicant similarly argues that the previous rejections of record for dependent claims 3, 6-8, and 14 fail to correct the deficiencies of the Kwok reference as they relate to independent claims 1 and 11. Appended is an updated rejection to the cited independent claims employing Kwok (US 2007/0246043) in order to address the newly amended claim limitations.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the head" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Examiner suggests amending the limitation to refer to “a head”, and for the purposes of examination, the limitation will be interpreted as such.
Claim 15 recites the limitation "the flow" in line 5.  There is insufficient antecedent basis for this limitation in the claim. Examiner suggests amending the limitation to read “a flow”, and for purposes of examination, the limitation will be interpreted as such.
Claim 15 recites the limitation "the gas" in line 5.  There is insufficient antecedent basis for this limitation in the claim. Examiner suggests amending the limitation to read “a gas”, and for purposes of examination, the limitation will be interpreted as such.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-2, 4-5, and 9-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kwok (US 2007/0246043).
Regarding claim 1, Kwok discloses a conduit (12) for conveying a flow of a gas therethrough, the conduit (12) (paragraph 83, lines 8-10; Fig. 4; see also paragraph 100, lines 1-8 which discusses that the conduit can be made from the double-walled configuration of the nosepiece shown in Fig. 4, thus for the foregoing, the structure of the double-walled nose piece will be used to address the limitations of the conduit 12; paragraph 106, lines 1-6 describes the introduction of gas flow through the conduit 12) comprising: 
an inner wall (156) having a first end (160) and an opposite second end (162) (paragraph 83, lines 5-8; Fig. 4), the inner wall (156) disposed around, and defining a central passage (172) extending between the first end (160) and the second end (162) (paragraph 86, lines 1-5; Fig. 4), the central passage (172) is structured to convey the flow of the gas therethrough between the first end (160) and the second end (162) (paragraph 86, lines 1-5); 
an outer wall (158) disposed about the inner wall (156) (paragraph 83, lines 1-7; Fig. 4); 
and a sealed compartment (164) defined between the inner wall (156) and the outer wall (158) (paragraph 84, lines 1-3), the sealed compartment (164) being structured to house a fixed quantity of a gas therein (paragraph 83, lines 1-7; paragraph 88, lines 4-7), 
wherein the conduit (12) is structured to be coupled at a first end (40) to a patient interface device (150) (paragraph 71, lines 1-4; paragraph 78, lines 1-6; Fig. 1) and structured to be directly coupled at an opposite second end (28) to a pressure generating device (paragraph 74, lines 1-4; paragraph 103, lines 1-5; Fig. 1). 
Regarding claim 2, Kwok discloses the conduit of claim 1, as discussed above.

Regarding claim 4, Kwok discloses the conduit of claim 1, as discussed above.
Kwok further discloses the conduit (12) wherein the sealed compartment (164) extends completely around the inner wall (156) (paragraph 84, lines 1-3; Fig. 4).  
Regarding claim 5, Kwok discloses the conduit of claim 1, as discussed above.
Kwok further discloses the conduit (12) comprising a valve member (174) structured to regulate passage of the gas in or out of the sealed compartment (164) (paragraph 88, lines 1-8). 
Regarding claim 9, Kwok discloses the conduit of claim 5, as discussed above.
Kwok further discloses the conduit (12) where the valve member (174) is disposed between the sealed compartment (164) and an exterior of the outer wall (158) (paragraph 88, lines 1-4; Fig. 4).  
Regarding claim 10, Kwok discloses the conduit of claim 1, as discussed above.
Kwok further discloses the conduit (12) wherein the inner wall (156) and the outer wall (158) are coupled together at a number of locations disposed between the first end (40) of the conduit (12) and the second end (28) of the conduit (12) (paragraph 83 describes that the inner and outer walls are joined at the first and second ends 160, 162; Fig. 4).
Regarding claim 11, Kwok discloses a system for delivering a flow of treatment gas to the airway of a patient (abstract, lines 1-5), the system comprising: 

and a conduit (conduit 12 can be configured with the double wall configuration of the conduit 152 as explained in paragraph 100) having a first end (40) coupled to the patient interface device (150) (paragraph 78, lines 1-8; seconds end at 40 are attached to the nasal interface 150; see also Fig. 1) and an opposite second end (28) structured to be directly coupled to a pressure generating device (paragraph 103; Fig. 1: an air supply is connected to the headgear 10, conduit 12 is included in the headgear 10), the conduit (12) comprising: 
an inner wall (156) having a first end (160) and an opposite second end (162) (paragraph 83, lines 5-8; Fig. 4), the inner wall (156) disposed around, and defining a central passage (172) extending between the first end (160) and the second end (162) (paragraph 86, lines 1-5; Fig. 4), the central passage (172) is structured to convey the flow of the gas therethrough between the first end (160) and the second end (162) (paragraph 86, lines 1-5); 
an outer wall (158) disposed about the inner wall (156) (paragraph 83, lines 3-5; Fig. 4); 
and Page 3 of 10STEED et al. -- Appln. No.: 16/142,709 a sealed compartment (164) defined between the inner wall (156) and the outer wall (158), the sealed compartment (164) being structured to house a fixed quantity of a gas therein (paragraph 88, lines 4-7).  
Regarding claim 12, Kwok discloses the system of claim 11, as discussed above.
Kwok further discloses the system further comprising a headgear (10) for use in securing the patient interface (150) device to a head of a patient, the headgear (10) comprising: 

a first side arm (either of the right or left arms of conduit 12 in Fig. 2) extending generally downward from a first end (28) at or about the top portion (14) to an opposite second end (40) disposed distant from the top portion (14), the second end (40) is positioned and structured to be coupled to the patient interface device (150) (paragraph 71, lines 1-4; paragraph 78, lines 1-6; Fig. 1), the first arm (right or left arm of conduit 12) comprising: 
an inner wall (156) having a first end (160) (paragraph 83, lines 5-8; Fig. 4) disposed at the first end (28) of the first arm (right or left arm of conduit 12) (see paragraph 106 for an explanation of the structure of conduit 12) and an opposite second end (162) (paragraph 83, lines 5-8; Fig. 4) disposed at the second end (40) of the first arm (right or left arm of conduit 12) (see paragraph 106 for an explanation of the structure of conduit 12), 
the inner wall (156) being disposed around, and defining a central passage (172) (paragraph 86, lines 1-3; Fig. 4) which extends between the inlet (18, 20) defined in the top portion (14) and the second end (40) of the first side arm (12) (see paragraph 106 for an explanation of the structure of conduit 12); 
and an outer wall (158) disposed about the inner wall (156) and coupled to the inner wall at or about the first end (160) and at or about the second end (162) such that a sealed compartment (164) is defined between the inner wall (156) and the outer wall (158) (paragraph 83, lines 2-7; paragraph 84, lines 1-3) and generally between the top portion (14) and the second end (40) of the first side arm (12) (see paragraph 106 for an explanation of the structure of conduit 12), 

wherein the first side arm (right or left arm of conduit 12) is positioned so as to be disposed on a side of the head of the patient when headgear (10) is disposed on the head (34) of the patient (paragraph 78, lines 1-4; Fig. 1),
 and wherein the central passage (172) of the first side arm (right or left arm of conduit 12) is structured to convey a flow of a gas between the inlet (18, 20) of the top portion (14) to a patient interface device (150) coupled to the second end (40) of the first arm (right or left arm of conduit 12) (see paragraphs 100, 106 for explanation of how the conduit 12 delivers gas and is structured according to the conduit 152 of Fig. 4; see also Fig. 1).  
Regarding claim 13, Kwok discloses the system of claim 12, as discussed above.
Kwok further discloses the system wherein the inner wall (156) of the first side arm (right or left arm of conduit 12 in Fig. 2) and the outer wall (158) of the first side arm (right or left arm of conduit 12 in Fig. 2) of the headgear (10) are formed from one or more materials which are impermeable to gas (paragraph 25 states that each conduit is “substantially air tight”; paragraph 39 defines the space within the double walls as an air tight space).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kwok (US 2007/0246043), as applied to claims 2 and 13 above, in view of Rummery (US 2014/0007881).
Regarding claim 3, Kwok discloses the conduit of claim 2, as discussed above.
While Kwok discloses that the inner and outer walls are constructed from an air impermeable material, and indicates that the conduit containing the inner and outer walls can be made from a fabric-containing laminate (see paragraph 15), Kwok does not explicitly disclose that the laminate contains silicone or TPE.
Rummery teaches an air delivery conduit (200) formed from a laminate material comprising a layer of fabric material (textile 220) and a layer of silicone (paragraph 65, lines 1-3, and 13-15) mechanically bonded to the fabric material (paragraph 65, lines 4-5). Rummery indicates that the inner laminate layer (formed of silicone per paragraph 65) contributes a smooth inner surface which lowers gas flow impedance, decreases air turbulence, and as a result has a lower noise output (paragraph 68, lines 1-12).

Regarding claim 14, Kwok discloses the system of claim 13, as discussed above.
While Kwok discloses that the inner and outer walls of the first side arm of the headgear are constructed from an air impermeable material, and indicates that the conduit containing the inner and outer walls can be made from a fabric-containing laminate (see paragraph 15), Kwok does not explicitly disclose that the laminate contains silicone or TPE.
Rummery teaches an air delivery conduit (200) formed from a laminate material comprising a layer of fabric material (textile 220) and a layer of silicone (paragraph 65, lines 1-3, and 13-15) mechanically bonded to the fabric material (paragraph 65, lines 4-5). Rummery indicates that the inner laminate layer (formed of silicone per paragraph 65) contributes a smooth inner surface which lowers gas flow impedance, decreases air turbulence, and as a result has a lower noise output (paragraph 68, lines 1-12).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the inner and outer walls of the conduit disclosed by Kwok out of a fabric/silicone laminate taught by Rummery in order to form a smooth inner surface which lowers gas flow impedance, decreases air turbulence, and ultimately provides for lower noise output while providing the air impermeability. 
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kwok (US 2007/0246043), as applied to claim 5 above, in view of Landis (US 5269296) and in further view of Jackson (US 3707121).
Regarding claim 6, Kwok discloses the conduit of claim 5, as discussed above.
Kwok fails to disclose a valve member disposed between the central passage and the sealed compartment.  
Landis teaches a nasal CPAP apparatus employing an outer wall (exterior portion of inflatable cuff 20) surrounding an inner wall (nasal interfaces 16, 18) wherein the inner wall (16, 18) is configured to deliver a stream of pressurized gas through a central passage (Col. 5, lines 6-15). The inner wall (16, 18) is configured with an opening (32) such that when a stream of gas is delivered through the central passage defined by the inner wall (16, 18), the sealed compartment formed by the outer wall (20) inflates (Col. 5, lines 6-15 and 50-57; Figs, 3-4). Landis teaches that the opening (32) advantageously uses the gaseous flow through the inner wall that is provided by the patient’s own breath and/or the positive pressure air delivered to the patient to inflate the sealed compartment (Col. 5, lines 50-57).
Landis fails to disclose a valve about the inner wall opening.
Jackson teaches an outer wall (inflatable cuff 22) surrounding an inner wall (tube 10) wherein the inner wall (10) includes an opening (outlet 23) that further comprises a valve (25), wherein the space contained between the inner wall and the outer wall comprises a sealed compartment which inflates under gaseous flowthrough from the inner wall (10) into the space defined by the outer wall (22) (abstract, lines 4-7; Col. 3, lines 3-7; Figs. 2-3). Jackson teaches 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the conduit disclosed by Kwok to include an aperture formed about the inner wall for the purpose of inflating the sealed compartment using the gas delivered into the central passage as taught by Landis, and further to provide a valve member disposed over said aperture to ensure gaseous back-flow into the central passage is prevented and the sealed compartment remains inflated as taught by Jackson.
Regarding claim 7, Kwok in view of Landis and Jackson disclose the conduit of claim 6, as discussed above.
Modified Kwok further discloses the conduit wherein the valve member (25 of the Landis disclosure) comprises a valve which permits flow from the central passage to the sealed compartment but prevents flow from the sealed compartment to the central passage (abstract, lines 4-7; Col. 1, lines 50-54; Col. 3, lines 3-7; Figs. 2-3 of Landis).  
Regarding claim 8, Kwok in view of Landis and Jackson disclose the conduit of claim 7, as discussed above.
Modified Kwok further discloses the conduit further comprising a valve member (174 of Kwok) disposed between the sealed compartment (164 of Kwok) and an exterior of the outer wall (158 of Kwok) (paragraph 88, lines 1-8 of Kwok’s disclosure).
second valve member.
However, Landis discloses that the inflatable conduit should, in addition to the aperture for inflating the sealed compartment disposed on the inner wall, include a release valve to allow for deflation of the inflatable conduit (Col. 3, lines 11-14). 
As previously discussed, the now modified Kwok device includes a valve oriented so that flow from the central passage into the sealed compartment (per Jackson’s disclosure). Both Kwok and Landis disclose a valve disposed on the outer wall of the conduit in order to deflate the sealed compartment.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device as disclosed by Kwok to include a second valve disposed between the sealed compartment and an exterior of the outer wall, as taught by Landis, in addition to the first valve member disposed between the central passage and the sealed compartment, as taught by Jackson, in order to provide means for releasing the gas used to inflate the sealed compartment.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kwok (US 2007/0246043) in view of Vellis (US 2008/0060649).
Regarding claim 15, Kwok discloses a headgear (10) for use in securing a patient interface device (150) to the head of a patient (paragraph 71, lines 1-5; Fig. 1), the headgear (10) comprising a conduit (12) (paragraph 71, lines 1-6; Fig. 1), the conduit (12) (see paragraph 106 for an explanation for an explanation of how conduit 12 can have the double-walled configuration of conduit 152) comprising:

an outer wall (158) disposed around the inner wall (156) (paragraph 83, lines 3-5; Fig. 4); and 
a sealed compartment (164) defined between the inner wall (156) and the outer wall (158) (paragraph 84, lines 1-3), the sealed compartment (164) being structured to house a fixed quantity of gas therein (paragraph 88, lines 4-7).
Kwok fails to disclose that the cross-section of the conduit is D-shaped.
However, Vellis teaches a conduit (42) wherein a cross-section of the conduit (42) is D-shaped (paragraph 120, lines 1-5; Fig. 3-1). Vellis further teaches that the D-shaped cross-section alleviates pronounced pressure regions between the conduit and the user (paragraph 126, lines 1-4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cross-sectional shaped of the conduit disclosed by Kwok with Vellis’ teaching of a D-shaped cross-section to alleviate pronounced pressure regions between the conduit and the user.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
McDonald (US 2004/0060562) is cited for its inflatable harness
Borrelly (US 4790313) is cited for its inflatable sealed compartment and cross-sectional shape
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

/PAIGE KATHLEEN BUGG/Examiner, Art Unit 3785                                                                                                                                                                                                        
/VALERIE L WOODWARD/Primary Examiner, Art Unit 3785